— In an action for a divorce and ancillary relief (action No. 1) and in an action to impose a constructive trust (action No. 2), James Anthony Murphy, the defendant in action No. 1 and the plaintiff in action No. 2, appeals from so much of an order of the Supreme Court, Kings County (Rigler, J.), dated June 21, 1985, as denied his motion to consolidate the two actions.
Order reversed insofar as appealed from, without costs or disbursements, and motion granted to the extent that the actions shall be tried jointly.
Since a victory by appellant in his action to impose a constructive trust would create additional marital property subject to equitable distribution in the divorce action, we find, on the record before us, that a joint trial of these actions would be proper and desirable. Mangano, J. P., Gibbons, Weinstein, Eiber and Spatt, JJ., concur.